The victim’s out-of-court identification of respondent, given as evidence in chief pursuant to Family Court Act § 343.3, should have been the subject of a Wade hearing, since it took place while the victim and police were canvassing the crime area, and the presentment agency did not establish, as a matter of law, that the identification was free from the risk of police suggestion (People v Dixon, 85 NY2d 218, 220). The presentment agency’s argument that Dixon should not be applied retroactively is contrary to its own previously stated position in this regard (Matter of Jonitta C., 214 AD2d 379), at least one District Attorney’s stated position (People v Corchado, 225 AD2d 560), and a Court of Appeals precedent, coming out of this Department, that applied Dixon retroactively, apparently without argument (People v Brown, 86 NY2d 728). Concur— Milonas, J. P., Rosenberger, Ross and Tom, JJ.